DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2021 has been entered.

Response to Amendment
The amendment filed 6 January 2021 has been entered. 
Claim(s) 1 is/are amended;
Claim(s) 11-22 is/are withdrawn;
Accordingly, claim(s) 1-22 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US 2015/0053743 A1).
Regarding claim 1, Yates discloses a surgical instrument assembly (Figs. 1 and 2) configured to be attached to and detached from a surgical robot (“the term ‘housing’ may also encompass portions of an automated surgical instrument system such as a robotically-controlled system that is not intended to be handheld but is otherwise manipulated and actuatable by various components, portions, and/or actuators of the system.” [0211]), comprising a housing (“the term ‘housing’ may also encompass portions of an automated surgical instrument system such as a robotically-controlled system”, [0221]) and a motor (motor 100, see Fig. 1 and para. [0217] & [0337]), wherein said surgical instrument assembly comprises: 
a firing system (equivalent means, firing member assembly 82, Fig. 1); 
a motor-driven closure system (equivalent means, the closure system as explained in [0217]: “the motor 100 is configured to apply rotary actuation motions to a firing member assembly, generally designated as 82. In one arrangement, for example, the firing member assembly 82 includes a drive tube 102 that is rotatably supported within the housing 12 and has an internal thread (not shown) formed therein…[R]otation of drive tube 102 in a first direction (e.g., counter-clockwise) causes the firing rod 104 to advance the drive member 60 in the distal direction. Initial advancement of the drive member 60 in the distal direction within the loading unit 20 causes the anvil 22 to pivot toward the staple cartridge 26.” see “Response to Arguments section below for further analysis)
a shaft (elongated shaft assembly 16, [0212]); 
an end effector (20, Fig. 2), comprising: 
a first jaw (22); 
a second jaw (24); 
a clamped configuration (“The distal working head 62 may further include a pair of pins 65 that are configured to engage the anvil assembly 22 to pivot it to a closed position to clamp tissue between the anvil 22 and the staple cartridge 26 as the distal working head 62 is distally driven through the staple cartridge 26,” [0216]); and 
an unclamped configuration (as shown in Fig. 2), wherein said motor-driven closure system is configured to be actuated by the surgical robot to selectively place said end effector into said clamped configuration and said unclamped configuration when said surgical instrument assembly is operably attached to the surgical robot (as explained in [0216]); and 
a manually-actuatable bailout (retraction assembly 730, [0312]-[0315], Figs. 22-24) configured to actuate said motor-driven closure system to manually place said end effector into (pulling/pushing 736 to manually place between clamped/unclamped configuration; “In such arrangement, for example, if the working head 65 becomes jammed or otherwise stopped in its ending position, activation of the retraction assembly can fully retract the drive beam 60 to bring the distal working head 62 to its starting position wherein the distal working head 62 can permit the anvil 22 to pivot open and release the tissue”, [0315]; the limitation is an intended use which Yates’ bailout can perform even when it is detached from main handle housing or “a robotically-controlled system”, for example, as shown in Fig. 94; see Response to Argument section for further analyses).
Regarding claim 2, Yates discloses the surgical instrument assembly of claim 1, wherein said shaft comprises a spine (retraction linkage assembly 732, [0314]), wherein said closure system comprises a closure tube (drive tube 102, Fig. 1 [0217] and [0314]), wherein said closure tube is configured to be actuated in a first direction to place said end effector into said clamped configuration and in a second direction to place said end effector into said unclamped configuration, and wherein said first direction is opposite said second direction (rotation of drive tube advances/retracts the firing rod based on the rotation direction, placing between clamped/unclamped configurations).
Regarding claim 3, Yates discloses the surgical instrument assembly of claim 2, wherein said manually-actuatable bailout is configured to actuate said spine in said first direction to place said end effector in said unclamped configuration and in said second direction to place said end effector in said clamped configuration (see actuation of 732 between Figs. 22-24; [0312]-[0315]).
Regarding claim 4, Yates discloses the surgical instrument assembly of claim 3, wherein said manually-actuatable bailout comprises: a rotary drive input (738); a drive screw (725) configured to be actuated by said rotary drive input (Figs. 22-24); and an actuator portion (736) coupled to said drive screw and said spine.
Regarding claim 5, Yates discloses the surgical instrument assembly of claim 1, wherein said closure system comprises a linearly-actuatable drive portion (720, Fig. 22) configured to be actuated by a drive output of the surgical robot, and wherein said linearly-actuatable drive portion is further configured to be manually actuated when the surgical instrument assembly is detached from the surgical robot (720 can be actuated via robot or manual actuation when detached).
Regarding claim 6, Yates discloses the surgical instrument assembly of claim 1, further comprising an articulation system (109, [0218]; Fig. 1) configured to articulate said end effector relative to said shaft, wherein said articulation system comprises actuators (manual articulation knob 114) configured to be manually actuated when said surgical instrument assembly is detached from the surgical robot ([0218]).
Regarding claim 7, Yates discloses the surgical instrument assembly of claim 1, wherein said firing system comprises a firing member (firing rod 720) movable through a firing stroke, and wherein said firing system further comprises a firing system bailout configured to retract said firing member (retraction assembly 730 retracts the firing rod 720).
Regarding claim 8, Yates discloses the surgical instrument assembly of claim 1, wherein said manually-actuated bailout comprises a first manually-actuated bailout (738), and wherein said surgical instrument assembly further comprises a second manually-actuatable bailout (734) (“A retraction assembly may interface with the drive tube for manually applying other rotary motions thereto in the second rotary direction when the motor is deactivated. A locking means may interface with the retraction assembly and the gear assembly for preventing transfer of the other rotary motions to the motor shaft while the gear assembly remains drivingly coupled to the motor shaft,” [0320]).
Regarding claim 9, Yates discloses the surgical instrument assembly of claim 1, further comprising means for operably disengaging a powered actuator of the surgical robot with a linear actuator of said closure system such that said manually-actuatable bailout can be used without interference from the powered actuator of the surgical robot (“A retraction assembly may interface with the drive tube for manually applying other rotary motions thereto in the second rotary direction when the motor is deactivated. A locking means may interface with the retraction assembly and the gear assembly for preventing transfer of the other rotary motions to the motor shaft while the gear assembly remains drivingly coupled to the motor shaft,” [0320])
Regarding claim 10, Yates discloses the surgical instrument assembly of claim 1, further comprising a staple cartridge (26, Fig. 2) comprising a plurality of staples removably stored therein ([0216]).


Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 102 rejections on claim(s) 1-10 as anticipated by Yates, Applicant stated in page 8 that “The Examiner has cited to a firing system bailout in FIGS. 22-24 of Yates ‘743, not a manually-actuatable closure system bailout as recited in Claim 1”, without further explaining the differences between the cited references and the claim limitation. To this, Examiner respectfully disagrees. As thoroughly explained in previous Office Actions (notably “Final Rejection” and “Advisory Action”), retraction assembly 730 can “fully retract the drive beam 60 to bring the distal working head 62 to its starting position wherein the distal working head 62 can permit the anvil 22 to pivot open and release the tissue” (paragraph [0315]). Examiner requests a detailed explanation as to how the claimed limitation is distinguished from the cited art, as alleged.
Applicant further amended the claim to “further define certain elements such as the motor of the surgical robot and indicating that the closure system is motor-driven,” in page 8. However, the newly added limitation does not overcome the prior art, as Yates teaches motor 100, and that the motor 100 drives the drive member 60 to cause the anvil 22 to pivot toward the staple cartridge 26 (hence, a “motor-driven” closure system), as explained in Yates para. [0217].
In the interest of compact prosecution, Examiner suggests claiming structural differences between the firing system and the closure system of Subject Application versus those of Yates, as well as the structural differences between the manually-actuatable bailout of 
 Furthermore, Examiner welcomes a telephonic interview to discuss the claims and the prior arts cited, should there be any misunderstanding of claimed limitations and/or the rejection analyses between the Examiner and Applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731